Citation Nr: 1126038	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  06-13 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure.  

3.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from September 2004 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Wichita, Kansas, which denied the benefits sought on appeal.  The appeal is currently under the jurisdiction of the Wichita RO.

In March 2010, the Board remanded to afford the Veteran proper notice, to obtain VA examinations, and for a statement of the case (SOC) for the issue of hypertension.  The Board finds that VA has substantially complied with the remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy has been shown to be causally or etiologically related to service-connected diabetes mellitus type II.

2.  Tinea pedis has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy has been shown to be proximately due to or aggravated by a service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  Tinea pedis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for peripheral neuropathy and a skin disorder on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran filed his claim in July 2003 before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").



Peripheral neuropathy

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for peripheral neuropathy, as secondary to service-connected diabetes mellitus type II (hereinafter DM type II).  

The Board observes that the issue with regard to this claim is whether there is a diagnosis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

In this regard, the Veteran described experiencing a frozen feeling, numbness, and tingling in his arms and legs.  A March 2004 VA treatment entry contained an assessment of diabetic peripheral neuropathy of the hands, glove and stocking type, as well as the soles.  A February 2010 VA record reflected that the Veteran was taking gabapentin for complaints of diabetic neuropathy of his feet, arms, and hands.  His dose was increased from 300 mg twice daily to 600 mg twice daily.

On the contrary, during the January 2004 VA DM examination, neurological examination was within normal limits, sensory testing with monofilament and sharp sensation was within normal limits, and vibratory sensation testing was unusually consistent, reported absent throughout the entire body to include the skull.  During the January 2004 VA peripheral neuropathy examination, sensation of the upper and lower extremities was within normal limits with the exception of the vibratory, which appeared to be unusually and consistently absent throughout the body including the skull.  Proprioception was within normal limits.  The diagnosis was negative physical examination for peripheral neuropathy.  

Pursuant to the remand, the Veteran underwent another VA examination in January 2011.  The Veteran had an extensive physical examination to include reflex, sensory, and motor testing.  The NCT/EMG impression was a largely chronic left L5 radiculopathy; possible mild early predominantly sensory peripheral neuropathy; no clear evidence of focal neuropathy, plexopathy or radiculopathy was found, no myopathic potentials were seen, no axonal findings, no positive findings for DM peripheral neuropathy.  The examiner opined that there were no current positive objective clinical findings substantiating peripheral neuropathy caused or aggravated by DM type II.  

As reflected above, the evidence indicates that the Veteran has been treated at VA for diabetic peripheral neuropathy since 2004.  However, VA examinations indicate that there is no objective evidence supporting such diagnosis.  The Board does find it significant that possible mild early predominantly sensory peripheral neuropathy was noted on the most recent January 2011 VA examination.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for peripheral neuropathy as secondary to service-connected DM type II.  38 C.F.R. § 3.310 (2006).  38 C.F.R. § 3.310(b).  

Skin disorder

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinea pedis.  The Veteran contends that he has a skin disorder that was the result of exposure to herbicides during service.  He has asserted that he has had a periodic rash on his feet, groin, and body since service.  As reflected in the September 2004 rating decision, it has been conceded that the Veteran served within the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A September 1966 service treatment entry indicated that the Veteran had a heat rash on his penis.  The Veteran has stated that after he got out of the service, he still got the rash.  Private treatment records from Dr. H.L.P. and Dr. J.W.B. received in August 2003 showed that the Veteran had probable contact dermatitis to nylon and dermatomycosis of the skin in March 1995, infected eczema of the right foot in April 1995, and tinea pedis in May 1995.  During his January 2004 VA examination, the Veteran pointed out an area of darkened pigmentation of the left flank area.  He reported that a rash appears intermittently in that area.  There was no flare at the time of the examination.  November 2004 and 2005 VA records contained notations of chronic tinea pedis.  A September 2006 private treatment record reflected that the Veteran had tinea pedis on his left foot.  

In July 2008, the Veteran elaborated that during service, fellow service members told him it looked like he had jungle rot on his feet and toes.  

In January 2011, the Veteran had a VA examination to evaluate his skin condition.  The Veteran reported experiencing a rash on his torso, bilateral arms, and feet intermittently since service.  He reported that he had no flare up of the condition since 2002 or 2003.  There were no findings of a skin condition upon examination.  The examiner opined that the heat rash and jungle rot as described by the Veteran was atypical for any agent orange presumptive skin condition.  The skin condition he described was resolved upon exit from service providing no nexus to the skin conditions described in the private medical records.

The Board concludes that service connection is warranted for tinea pedis.  In this regard, the Veteran provided competent and credible evidence that he had what was characterized as jungle rot on his feet during his Vietnam service.  Further, there is evidence that he has had chronic tinea pedis since 1995 to include during the pendency of this appeal.  Thus, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinea pedis.

However, the Board cannot grant service connection for a skin disorder on the groin or other body part because there is no evidence of a current disability during the pendency of this appeal.  Service connection requires evidence that establishes that the Veteran currently has the claimed disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, the Veteran reported last experiencing a flare in 2002 or 2003 and although there were findings of tinea pedis, there were no findings of a rash/skin disability on any other body part.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.)


ORDER

Entitlement to service connection for peripheral neuropathy, as secondary to service-connected diabetes mellitus type II, is granted.

Entitlement to service connection for tinea pedis is granted.


REMAND

Hypertension

The Veteran contends that he has hypertension secondary to his service-connected DM type II.  Although the first diagnosis of hypertension of record was in a January 2004 VA audiological examination, the Board observes that the Veteran had what appear to be high blood pressure readings prior to that date.  The Board notes that the term "hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's at 889.  Private treatment record reflected blood pressure readings of 124/80 in February 2000, 134/82 in April 2001, and 141/100 in December 2002.  

The Board concludes that a remand for a VA examination is necessary.  During the January 2004 VA audiological examination, the examiner noted that there was objective evidence of previously undiagnosed hypertension but that it did not meet the criteria for a condition secondary to diabetes.  The examiner provided no explanation for that conclusion.  The Board also observes that the Veteran has not been afforded a VA examination to ascertain the etiology of his hypertension.  The Board concludes that a remand is necessary to afford him one.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records dated from February 2011 to the present.

2.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for hypertension, to include as secondary to service-connected DM type II.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, and VA records the examiner should opine as to the relationship, if any, between the Veteran's service-connected DM type II and his hypertension.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether hypertension was either (a) proximately caused by or (b) proximately aggravated by his service-connected DM type II.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the claim for entitlement to service connection for hypertension, to include as secondary to service-connected DM type II, should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


